                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff
                                                   Case No. 20-cv-1733-pp
       v.

APPROXIMATELY $10,420 US CURRENCY,

                     Defendant.


     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT (DKT. NO. 10)
                      AND DISMISSING CASE


       On November 18, 2020, the plaintiff filed a complaint for in rem civil

forfeiture. Dkt. No. 1. The plaintiff sought entry of default on February 1, 2021,

dkt. no. 9, which the clerk entered the next day. The plaintiff also filed a

motion for default judgment. Dkt. No. 10. The court will grant that motion.

I.     Entry of Default

       Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the

court must assure itself that the defendant was aware of the suit and still did

not respond.

       The plaintiff states that approximately $10,420 in United States currency

was seized from Heriberto Ignacio-Rodriguez and Laura Pineda at “5XX”

Whitcomb Avenue in Sheboygan, Wisconsin on May 29, 2020. Dkt. No. 1 at ¶2.


                                         1

            Case 2:20-cv-01733-PP Filed 04/13/21 Page 1 of 5 Document 12
The plaintiff alleges that the money is subject to forfeiture to the United States

under 21 U.S.C. §881(a)(6) “because it was used or intended to be used in

exchange for controlled substances, represents proceeds of trafficking in

controlled substances, or was used or intended to be used to facilitate a

violation of 21 U.S.C. §841(a)(1).” Id. at ¶7.

      The approximately $10,420 in United States currency was seized

alongside Schedule I controlled substances during the execution of a search

warrant at the residence of Heriberto Ignacio-Rodriguez and Laura Pineda. Id.

at ¶10. The DEA began administrative forfeiture proceedings against the

defendant property prior to August 21, 2020 when Laura Pineda filed a claim

in the administrative forfeiture proceeding to the defendant property, id. at

¶¶19-20.

      The plaintiff posted notice on the official government internet site for at

least thirty consecutive days beginning on November 19, 2020, as required by

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions. Dkt. No. 10 at ¶3. The plaintiff also filed a notice

of the complaint for civil forfeiture of property and served it, along with a copy

of the verified complaint, on potential claimants Heriberto Ignacio-Rodriguez,

dkt. no. 5, and Laura Pineda, dkt. no. 6. The thirty-five-day deadline for the

potential claimants to file a claim expired December 28, 2020. Dkt. No. 10 at

¶7. No claims were timely filed. Id. at ¶8; Dkt. No. 8.

      The clerk properly entered default.




                                          2

         Case 2:20-cv-01733-PP Filed 04/13/21 Page 2 of 5 Document 12
II.   Motion for Default Judgment (Dkt. No. 10)

      After the entry of default, the plaintiff may move for default judgment

under rule 55(b). Fed. R. Civ. P. 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id. However,

“even when a default judgment is warranted based on a party’s failure to

defend, the allegations in the complaint with respect to the amount of damages

are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)).

A district court “must conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty. Id. Rule 55(b)(2) allows the district court to

conduct this inquiry through hearings or referrals, if necessary, to determine

the amount of damages. Fed. R. Civ. P. 55(b). Such proceedings are

unnecessary, however, if the “amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence or

in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting Dundee Cement

Co. v Howard Pipe & Concrete Prods., Inc., 722 F2d 1319, 1323 (7th Cir.

1983)).

      The plaintiff has established that the property was subject to forfeiture

under 21 U.S.C. §881(a)(6) because it related to violations of 21 U.S.C.

§841(a)(1). The complaint explains that the defendant property was seized in

May 2020 during the execution of a search warrant at the residence of Ignacio-


                                         3

          Case 2:20-cv-01733-PP Filed 04/13/21 Page 3 of 5 Document 12
Rodriguez and Pineda. Dkt. No. 1 at ¶10. Law enforcement found

approximately 31.6 grams of marijuana wax in the same bedroom as the

$10,420. Id. at ¶12. In a separate room in the same home, law enforcement

found approximately 148.36 grams of heroin and a digital scale. Id. at ¶13.

Baggies suspected to contain drug residue were found in a backpack in a third

room in the home. Id. at ¶14. Ignacio-Rodriguez reported to officers that the

drugs inside the residence belonged to him. Id. at ¶15. Law enforcement then

Mirandized and interviewed Ignacio-Rodriguez at the Sheboygan Police

Department. Id. at ¶¶16-17. Ignacio-Rodriguez admitted to purchasing and

possessing the heroin and stated that the $10,420 defendant property was his

money; the plaintiff says Ignacio-Rodriguez “could not provide proof of a

legitimate source for that money.” Id. at ¶18.

      After the DEA began administrative forfeiture proceedings against the

defendant property on the ground that it was “used or intended to be used in

exchange for controlled substances or was proceedings of trafficking in

controlled substances,” Pineda filed a claim to the defendant property in the

administrative forfeiture proceeding. Id. at ¶¶19-20.

      The plaintiff has provided notice to the only known potential claimants

by posting notice under Rule G(4)(a)(iv)(C) and mailing copies of the complaint

to Ignacio-Rodriguez and Pineda. The well-pleaded allegations in the complaint

demonstrate that the defendant property $10,420 is subject to forfeiture by the

plaintiff. Because no claimant with a valid interest filed a claim within the

statutory period, the court will grant default judgment.


                                        4

        Case 2:20-cv-01733-PP Filed 04/13/21 Page 4 of 5 Document 12
III.   Conclusion

       The court GRANTS the plaintiff’s motion for default judgment. Dkt. No.

10.

       The court ORDERS that the defendant property—approximately $10,420

in United States currency seized from 5XX Whitcomb Avenue, Sheboygan,

Wisconsin—is FORFEITED to the United States of America.

       The court ORDERS that no right, title, or interest in the defendant

property shall exist in any other party.

       The court ORDERS that the United States Marshal Service for the

Eastern District of Wisconsin or its duly authorized agent must seize the

defendant property and must dispose of it according to law.

       The court ORDERS that this case is DISMISSED. The clerk will enter

judgment accordingly.

       Dated in Milwaukee, Wisconsin this 13th day of April, 2021.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                           5

         Case 2:20-cv-01733-PP Filed 04/13/21 Page 5 of 5 Document 12
